DETAILED ACTION 
The present application, filed on 2/19/2016, is being examined under the AIA  first inventor to file provisions. 


In view of the Pre-Appeal Brief filed on 5/18/2021, PROSECUTION IS HEREBY REOPENED, as set forth below. No amendments have been filed on 5/18/2021. 

To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid. 

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                                        


The following is a non-final Office Action in response to Applicant’s Pre-Appeal filed on 5/18/2021. 

Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-40 are pending and have been considered below.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-40 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 21 and Claim 29 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites determine an amount a content item has been at least partially obscured, repositioning the display of the content item at the user device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a computing device and to a user device”). That is, the drafted process is comparable to an advertising process, i.e. a process aimed at optimizing the display of advertisements at a user device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to displaying a plurality of advertisements on a display device. 
Additional claim elements are the partially obscured advertisement, the predetermined advertisement obscuration threshold, the visible portions of the obscured advertisements, the impression credit. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a computing device, a user device, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to displaying a plurality of advertisements on a display device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. 

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the partially obscured advertisement, the predetermined advertisement obscuration threshold, the visible portions of the obscured advertisements, the impression credit. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements, remaining elements of the independent claims are directed to a computing device, a user device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 21 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites determine an amount an advertisement has been at least obscured, resizing the advertisement on the display. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a computing device and to a user device”). That is, the drafted process is comparable to an advertising process, i.e. a process aimed at optimizing the display of advertisements at a user device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to displaying a plurality of advertisements on a user device. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional claim elements are the partially obscured advertisement, the predetermined advertisement obscuration threshold, the restrictions on obscuration, the impression credit. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a computing device, a user device, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Per Step 2A, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to displaying a plurality of advertisements on a user device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Furthermore, the independent claims contain descriptive limitations, claim elements found in the independent claims and addressed above, such as describing the nature, structure and/or content of the partially obscured advertisement, the predetermined advertisement obscuration threshold, the restrictions on obscuration, the impression credit. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

After stripping away the abstract idea claim elements the additional claim elements, the only remaining elements of the independent claims are directed to a computing device, a user device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.  

Claim 29 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites determine an amount an advertisement has been at least partially obscured, performing a reaction corresponding the type of obscuration. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a computing device and to a user device”). That is, the drafted process is comparable to an advertising process, i.e. a process aimed at optimizing the display of advertisements at a user device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to storing information about obscuration; repositioning the advertisements on a user device. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)). 
Additional claim elements are the partial obscuration over a threshold period of time, the restrictions on obscuration, the time of obscuration. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
The recited computer elements,  i.e. a computing device, a user device, are recited at a high-level of generality (i.e. as a generic computing device performing generic computer functions of obtaining data, interpreting the obtained data and providing results), such that they amount to no more than mere instructions to apply the exception using generic computer components.

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Per Step 2A, the claim is directed to an abstract idea not integrated into a practical application. 

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining claim elements of the independent claims are directed to storing information about obscuration; repositioning the advertisements on a user device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of the partial obscuration over a threshold period of time, 

After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are directed to a computing device, a user device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.  

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.

Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining a first visible display duration, repositioning the advertisement, determining a second visible display duration, determining impression credit based on the first and second display durations. When considered individually, these additional claim elements (e.g. resizing the advertisement; repositioning the advertisement; resizing advertisements; determining the first advertisement has an obscured and a visible portion; 
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining a second advertisement, repositioning the first advertisement. When considered individually, these additional claim elements (e.g. resizing the advertisement; repositioning the advertisement; resizing advertisements; determining the first advertisement has an obscured and a visible portion; determining visible blank space areas) have been already determined to be part of the identified abstract idea, thus not constituting “significantly more.”
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining the first advertisement has an obscured and a visible portion, resizing the first advertisement. When considered individually, these additional claim elements (e.g. resizing the advertisement; repositioning the advertisement; resizing advertisements; determining the first advertisement has an obscured and a visible portion; determining visible blank space areas) have been already determined to be part of the identified abstract idea, thus not constituting “significantly more.”
Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to resizing the second advertisement, repositioning the second advertisement. When considered individually, these additional claim elements (e.g. resizing the advertisement; repositioning the advertisement; resizing advertisements; determining the first advertisement has an obscured and a visible portion; determining visible blank space areas) have been already determined to be part of the identified abstract idea, thus not constituting “significantly more.” 
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to modifying the priority of the second advertisement. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the claim elements are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 22 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to identifying a second advertisement, repositioning the first individually, these additional claim elements (e.g. resizing the advertisement; repositioning the advertisement; resizing advertisements; determining the first advertisement has an obscured and a visible portion; determining visible blank space areas) have been already determined to be part of the identified abstract idea, thus not constituting “significantly more.”
Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to repositioning non-advertisement content. When considered individually, these additional claim elements (e.g. resizing the advertisement; repositioning the advertisement; resizing advertisements; determining the first advertisement has an obscured and a visible portion; determining visible blank space areas) have been already determined to be part of the identified abstract idea, thus not constituting “significantly more.”
Dependent Claim 25 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to determining visible blank space areas, repositioning the first advertisement to a visible blank space area, resizing the first advertisement. When considered individually, these additional claim elements (e.g. resizing the advertisement; repositioning the advertisement; resizing advertisements; determining the first advertisement has an obscured and a visible portion; determining visible blank space areas) have been already determined to be part of the identified abstract idea, thus not constituting “significantly more.”
Dependent Claim 36 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to continuing to display the second advertisement. When considered individually, these additional claim elements are comparable to “receiving or transmitting data/information”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 38 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to receiving information. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 



Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and [0033]-[0035], including among others processor, device controller, removable media, hard drive, GPS, RAM, ROM, network I/O, external network.  

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)




Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 29-32, 34, 40  are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 29 has been amended by Applicant to include the claim element “based on a determination that the advertisement has been at least partially obscured for at least a threshold amount of time, based on a type of obscuration associated with the content item being at least partially obscured, and based on the information performing a reaction corresponding to the type of obscuration …” in Claim 29. The claim elements have no support in the specification, drawings or initial set of claims. 

Applicant points to fig3, fig4, and [0055] in the specification for support. However, mentioned figures and paragraphs do not offer support for “based on a determination that the advertisement has been at least partially obscured for at least a threshold amount of time, based on a type of obscuration associated with the content item being at least partially obscured, and based on the information performing a reaction corresponding to the type of obscuration …” in Claim 29. 

to indicate connection or addition especially of items within the same class or type – used to join sentence elements of the same grammatical rank or function.” 

Therefore, it is concluded that the claim elements have no support in the specification, drawings or initial set of claims. The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 21, 36, 38-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Goel et al (US 2011/0035274).  
Regarding Claim 1 – Blow discloses: A method comprising: 
causing, by a computing device, display of a plurality of content items on a display device; {see at least fig8-fig10, rc210, [0060]-[0063] plurality of content}   
based on a determination that a first content item, of the plurality of content items, has been at least partially obscured by an overlaying object or by scrolling, determining an amount of the first content item that has been obscured; and {see at least fig25, rc2514, [0082] determining the concealed area}  
based on a comparison of the amount of the first content item that has been obscured to a predetermined threshold, {see at least fig25, rc2520-rc2526, [0082] 
based on information indicating one or more portions of the first content item that are preferred to remain visible, and {see at least fig11, fig12, rc230a-rc230e, [0068]-[0072] icons (reads on areas preferred to remain visible}  
	repositioning the first content item on the display device. {see at least [0060]-[0063] repositioning content, shifting content (reads on repositioning); fig25, rc2528, [0082] revel content in uncovered portion (reads on repositioning)}  

Blow does not disclose, however, Goel discloses: 
based on determining whether the first content item has already received impression credit, {see at least fig3, rc304, rc312, [0048]-[0052], [Equation1] proportional measurement 100% (reads on visible area); [0070]-[0074] advertiser is charged for impressions (reads on impression credit), advertiser is charged if thresholds are satisfied; [0068] proportional … zoom level … 50% …60% … zoom level decreased … 35% … impression has occurred (reads on impression credit); fig4A-fig4C, [0070]-[0074] advertiser is charged for impression (reads on impression credit) if the thresholds are satisfied; [0051]-[0052]; [0060]-[0061] first location, second location; fig7A, fig7B, [0099]-[0101] different locations (reads on repositioning); fig4A-fig4C, [0070]-[0074] advertiser is charged (reads on impression credit) only if thresholds are satisfied; [0051]-[0052]; [0060]-[0061] first location, second location}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow to include the elements of Goel. One would have been motivated to do so, in order condition the repositioning also on the content items receiving credit.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the functionality of a determination if the content item has received impression credit in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as a determination if the content item has received impression credit are implemented through well-known computer 

Regarding Claim 6 – Blow, Goel  discloses the limitations of Claim 1. Goel further discloses: further comprising: 
	determining a first visible display duration of the first content item prior to the first advertisement being obscured; {see at least [0041] fig3, rc308, [0064]-[[69] display duration; fig4A-fig4C, [0071]-[0073] display duration before obscuring; [0048]-[0052], [Equation1], [0068] proportional measurement is 1 (reads on after being moved to a visible area); [0035]-[0038] specifies more locations for more advertisements (reads on another visible location)}  
	determining a second visible display duration of the first content item after the first advertisement has been repositioned; and {see at least [0041] display threshold (plural reads on second duration); fig4A-fig4C, [0071]-[0073] different display durations (plural reads on second duration)}  
	based on comparing the first visible display duration to a threshold, determining impression credit for the first content item based on the first visible display duration and the second visible display duration. {see at least fig3, rc304, rc312, [0048]-[0052], [Equation1] proportional measurement 100% (reads on visible area); [0070]-[0074] advertiser is charged for impressions (reads on impression credit), advertiser is charged if thresholds are satisfied; [0068] proportional … zoom level … 50% …60% … zoom level decreased … 35% … impression has occurred (reads on impression credit)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include additional elements of Goel.  One would have been motivated to do so, in order to allow for billing the content publisher.  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the additional functionality of determining impression credit based on obscuration in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the 

Regarding Claim 21 – Blow discloses:   A method comprising: 
causing, by a computing device, display of a plurality of content items on a display device; {see at least fig8-fig10, rc210, [0060]-[0063] plurality of content}   
based on a determination that a first content item, of the plurality of content items, has been at least partially obscured by an overlaying object or by scrolling, determining an amount of the first content item that has been obscured; and {see at least fig25, rc2514, [0082] determining the concealed area}  
based on a comparison of the amount of the first content item that has been obscured to a predetermined threshold, {see at least fig25, rc2520-rc2526, [0082] determining the obscured area; rc2510, grip event size (reads on threshold)}  
based on information indicating one or more portions of the first content item that are preferred to remain visible, and {see at least fig11, fig12, rc230a-rc230e, [0068]-[0072] icons (reads on areas preferred to remain visible}  
	resizing the first content item on the display device to at least partially obscure the second content item. {see at least [0063] content appears in smaller size; distorting content (reads on resizing)}

Blow does not disclose, however, Goel discloses: 
based on determining whether the first content item has already received impression credit, {see at least fig3, rc304, rc312, [0048]-[0052], [Equation1] proportional measurement 100% (reads on visible area); [0070]-[0074] advertiser is charged for impressions (reads on impression credit), advertiser is charged if thresholds are satisfied; [0068] proportional … zoom level … 50% …60% … zoom level decreased … 35% … impression has occurred (reads on impression credit); fig4A-fig4C, [0070]-[0074] advertiser is charged for impression (reads on impression credit) if the thresholds are satisfied; [0051]-[0052]; [0060]-[0061] first location, second location; fig7A, fig7B, [0099]-[0101] different locations (reads on repositioning); fig4A-fig4C, [0070]-[0074] advertiser is charged (reads on impression credit) only if thresholds are satisfied; [0051]-[0052]; [0060]-[0061] first location, second location}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow to include the elements of Goel. One would have been motivated to do so, in order KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the functionality of a determination if the content item has received impression credit in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as a determination if the content item has received impression credit are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, as well as Goel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow / Goel. 

Regarding Claim 36 – Blow, Goel discloses the limitations of Claim 1. Goel further discloses: based on an amount of a second content item that has been obscured not satisfying the predetermined threshold, 
continuing to display the second content item at a current position. {see at least [0096]-[0097] (zoom level threshold reads on amount of being obscured)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include additional elements of Goel.  One would have been motivated to do so, in order to provide users with an unobstructed view of the content.  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the additional functionality of not changing the display position of the content if not obscured in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 38 – Blow, Goel  discloses the limitations of Claim 1. Goel further discloses: wherein the repositioning the first advertisement comprises 
	receiving, from a second computing device different from the computing device, information indicating the amount of the first content item that has been obscured. {see at least [0041]; fig4A, fig4B, fig4C, [0071]-[0073] how much of the advertisement has been obscured}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include additional elements of Goel.  One would have been motivated to do so, in order to provide the process to make a relocate, resize of no change decision.  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the additional functionality of providing the amount of obscured content. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 39 – Blow, Goel  discloses the limitations of Claim 1. Goel further discloses: 
	wherein the plurality of content items comprise advertisements. {see at least [Abstract] determining impressions of advertisements}      

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include additional elements of Goel.  One would have been motivated to do so, in order to extend the process to advertisements as well.  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the additional functionality of content being advertisements in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 8, 10, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Goel et al (US 2011/0035274), in further view of Myers et al (US 2016/0180512).  
Regarding Claim 8 – Blow, Goel  discloses the limitations of Claim 1. Blow, Goel  does not disclose, however, Myers discloses: wherein the repositioning comprises: 
	determining a second content item {see at least fig1, rc104, rc116, rc118, [0025]-[0026] advertisements (plural reads on second advertisement)}, of the plurality of content items, based on a comparison of a priority of the first content item and a priority of the second content item; and {see at leastfig3, rc82, rc84, [0034] positioning content 82, content 84, prioritization, ranking, “pop out’ (reads on different priorities)}  
	repositioning the first content item for display at a location of the second content item. {see at least [0029] preferred positioning; fig2, rc64, [0031] re-positioning instructions}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Myers.  One would have been motivated to do so, in order to give alternative priority advertisements a chance.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Myers is merely relied upon to illustrate the functionality of repositioning an advertisement based on priority in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as repositioning an advertisement based on priority are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel , as well as Myers would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow, Goel  / Myers.

Regarding Claim 10 – Blow, Goel  discloses the limitations of Claim 1. Blow, Goel  does not disclose, however, Myers discloses: wherein the repositioning comprises: 


In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Myers.  One would have been motivated to do so, in order to allow the process to make a decision about relocation, resizing or doing nothing.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Myers is merely relied upon to illustrate the functionality of determining the obscured / visible portions of content in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as determining the obscured / visible portions of content are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel , as well as Myers would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow, Goel  / Myers. 

Goel further discloses:   
	based on a comparison of a size of the visible portion to a size preference for the first content item, resizing the first content item to fit within the size of the visible portion. {see at least [0064] display state of 60% zoom, 75% zoom (reads on resizing); [0048]-[0052], [Equation1] area displayed in viewport (reads on visible portion)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include additional elements of Goel.  One would have been motivated to do so, in order to make the content item visible.  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is 

Regarding Claim 12 – Blow, Goel  discloses the limitations of Claim 1. Blow, Goel  does not disclose, however, Myers discloses: wherein the repositioning comprises:   
	resizing a second content item on the display device, based on the second size preference for the second content item; and {see at least fig3, rc82, rc84, rc104, rc110, [0036]-[0037] sizing the content to preference (reads on resizing)}  
	repositioning display of the second content item, at the user device, based on a position preference of the second content item. {see at least fig2, rc64, [0031], re-positioning instructions; fig11, rc254A, rc254B, [0074] content 254B becoming the content at the forefront (reads on positon preference)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Myers. One would have been motivated to do so, in order to make the content object visible.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Myers is merely relied upon to illustrate the functionality of resizing and repositioning an advertisement based on preference in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as resizing and repositioning an advertisement based on preference are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel , as well as Myers would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel , Myers to include additional elements of Myers.  One would have been motivated to do so, in order to give alternative advertisements a chance.  In the instant case, Blow, Goel , Myers evidently discloses determining that an advertisement is obscured and repositioning or resizing it (as discussed above in reference to Claim 1).  Myers is merely relied upon to illustrate the additional functionality of resizing and repositioning an advertisement based on priority in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 14 – Blow, Goel  discloses the limitations of Claim 1. Blow, Goel  further discloses: wherein the repositioning comprises: wherein the repositioning further comprises:   
	based on a determination whether a second content item had earned impression credit prior to the repositioning, … {see at least fig4A-fig4C, [0070]-[0074] advertiser is charged for impression (reads on impression credit) if the thresholds are satisfied}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include additional elements of Goel.  One would have been motivated to do so, in order to allow the process to decide between relocating, resizing or doing nothing.  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the additional functionality of considering if impression credit has been received or not in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Blow, Goel does not disclose, however, Myers discloses:  

based on a comparison of a priority of the first content item and the modified priority of the second content item, {see at least fig3, rc82, rc84, [0034] positioning content 82, content 84, prioritization, ranking, “pop out” (reads on modifying priority)} repositioning the first content item for display at a location of the second content item. {see at least fig2, rc54, rc56, [0028] fig2, rc60-rc64, The control inputs provide one or more variables that determine placement of the content (or an indication of the content) on the client viewer (reads on conditioning the relocation by parameters); fig2, [0029]-[0031] In embodiments where the controller 26 provides re-positioning instructions, the client viewer 12 receives the repositioning instructions (block 62) and the content (or an indication of the content) is repositioned according to the repositioning instructions (block 64). In embodiments where an indication of the content is provided, the content viewer may discern the selection of the indication, and present the actual content upon such selection (block 66); fig3, rc82, rc84, rc104, rc110, [0034]-[0037] In the embodiment of FIG. 3, a first factor 92 may be used to position content (or an indication of content) in the Y-axis 94 of the GUI 80. A second factor 96 may be used to position content in the X-axis 98. A third factor 100 may be used to provide a depth placement (e.g., logarithmically scaled Z-axis 102 positioning) of the content (or the indication of the content). For example, as will be discussed in more detail below, metadata may be used to position content 82 or the indication of content 84 in the X-axis 98 and Y-axis 94. Further, depth placement may be particularly useful to provide a prioritization and/or ranking of content 82 and/or content indications 84, because the content 82 and/or content indications 84 may appear closer or farther from the user based upon this positioning. As a perspective of content 82 and/or content indications 84 cause the content 82 and/or indications 84 to appear closer to the front of the viewer 12, the content 82 and/or content indications 84 may appear to "pop out" towards the user, thus grasping more attention from the user. As the perspective of the content 82 and/or indications 84 cause the content 82 and/or content indications 84 to appear distant, the content 82 and/or indications 84 may grasp less attention of the user. Thus, by drawing a user's attention to content higher priority content, depth-ranking may be quite useful in presenting content 82 and/or content indications 84 in a more effective manner than traditional passive content provision mechanisms. Examiner note – repositioning is triggered by certain events, among others, the repositioning instructions}

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Myers is merely relied upon to illustrate the functionality of resizing and repositioning an advertisement based on priority in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as resizing and repositioning an advertisement based on priority are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel, as well as Myers would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow, Goel  / Myers. 


Claims 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Goel et al (US 2011/0035274), in further view of Kitchen et al (US 2010/0131355).  
Regarding Claim 22 – Blow, Goel  discloses the limitations of Claim 21. Blow, Goel  does not disclose, however, Kitchen discloses:   
	removing the second content item. {see at least [0060]-[0061] creative C is switched with creative A or B (reads on removing creative C)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Kitchen.  One would have been motivated to do so, in order to give the alternative advertisement a chance to be viewed.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Kitchen is merely relied upon to illustrate the functionality of repositioning an obscured advertisement at the location of a visible advertisement in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as repositioning an obscured advertisement at the location of a visible advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel , as well as Kitchen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow, Goel  / Kitchen. 

Regarding Claim 23 – Blow, Goel  discloses the limitations of Claim 21. Blow, Goel  does not disclose, however, Kitchen discloses: wherein the second content item is an advertisement, further comprising 
	repositioning, based on determining that no other advertisements may be obscured by the first content item, non-advertisement content; and {see at least fig5, rc610, [0060]-[0061].}  
	repositioning the first content item to a space previously occupied by the repositioned non-advertisement content. {see at least [0060]-[0061] creative assigned to different location (reads on repositioning)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Kitchen.  One would have been motivated to do so, in order to give the alternative advertisement a chance to be viewed.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Kitchen is merely relied upon to illustrate the functionality of repositioning an obscured advertisement at the location of a visible advertisement in the same or similar context.  As best understood by Examiner, since both .


Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Goel et al (US 2011/0035274), in further view of Kitchen et al (US 2010/0131355), in further view of Myers et al (US 2016/0180512).
Regarding Claim 24 – Blow, Goel , Kitchen discloses the limitations of Claim 23. Blow, Goel , Kitchen does not disclose, however, Myers discloses:  
	wherein after the repositioning of the non-advertisement content, the non-advertisement content is partially obscured. {see at least fig3, rc108, rc104, [0036]-[0037] content 101 (non-advertising content) is partially overlapped by content 104}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel , Kitchen to include the elements of Myers.  One would have been motivated to do so, in order to check obscuring as a result of content repositioning.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel , Kitchen evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Myers is merely relied upon to illustrate the functionality of partially obscuring content that has been repositioned in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as partially obscuring content that has been repositioned are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be .  


Claims 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Goel et al (US 2011/0035274), in further view of Hill et al (US 2006/0111970).  
Regarding Claim 25 – Blow, Goel  discloses the limitations of Claim 21. Blow, Goel  does not disclose, however, Hill discloses:  wherein the comprises: 
	determining a plurality of potential visible blank space areas and a plurality of alternative content item sizes; {see at least [0004] very specific positions for advertisement placement; [0074]-[0076] ad position “1,” ad position “2”}  
	repositioning the first content item to a visible blank space area, of the plurality of potential visible blank space areas; and {see at least fig6, rc604, [0051] pages with advertising panes (reads on visible blank space areas)}  
	resizing the first content item to an alternative advertisement size, of the plurality of alternative content item sizes. {see at least [0056] resizing advertisements to fit advertising panes; [0045] resizing to always retain the same fraction of the screen real estate; [0051] resize advertisement to fit within designated space; [0056] appropriated size advertisements, resize advertisement}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Hill.  One would have been motivated to do so, in order to make advertisement fit in the visible blank space area.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Hill is merely relied upon to illustrate the functionality of repositioning and resizing advertisement in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or 

Regarding Claim 26 – Blow, Goel  discloses the limitations of Claim 21. Blow, Goel  does not disclose, however, Hill discloses:   
	repositioning the first content item to a visible blank space area that is based on one or more of a size preference of the first content item or a location preference of the first content item. {see at least [0004] very specific positions for advertisement placement; [0074]-[0076] ad position “1,” ad position “2” (reads on location preference; [0021] adjacency (reads on location preference)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Hill.  One would have been motivated to do so, in order to give advertisements a chance to be displayed in different visible blank spaces. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Hill is merely relied upon to illustrate the functionality of a multitude of visible blank spaces in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as a multitude of visible blank spaces are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel , as well as Hill would function in the same manner in combination as they do in their separate embodiments, it 

Regarding Claim 27 – Blow, Goel  discloses the limitations of Claim 21. Blow, Goel  does not disclose, however, Hill discloses: 
	repositioning the first content item to a visible blank space that is based on one or more of a width preference of the first content item, a length preference of the first content item, or an area preference of the first content item. {see at least [Abstract] percentage of on-screen display area they occupy (reads on area preference); [0005] percentage of size (reads on area preference); [0019] window size, page size (reads on area preference)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Hill.  One would have been motivated to do so, in order to give advertisements a chance to be displayed in different blank spaces based on size. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Hill is merely relied upon to illustrate the functionality of advertisement area as a size preference in the same or similar context. As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as advertisement area as a size preference are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel , as well as Hill would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow, Goel  / Hill.  


Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Goel et al (US 2011/0035274), in further view of Ying et al (US 2015/0199708).  
Regarding Claim 33 – Blow, Goel  discloses the limitations of Claim 1. Blow, Goel  does not disclose, however, Ying further discloses:
wherein the information indicating the one or more portions indicates that a telephone number or logo portion of the first content item should not be obscured. {see at least fig5, rc525, rc515, [0068] Additionally, layer 520C including the image of the scenery 509 is identified as a background layer. Based on information received from an advertiser associated with the ad or determined from another suitable source, the image of the scenery 509 is not identified as the primary focus of the ad, so layer 52C is identified as a background layer. In the example of FIG. 5, a text layer 502D including the ad text 510 is also identified; in one embodiment, the ad text 510 is included in a layer identified as a foreground layer. FIG. 5 also shows identification of protected regions 525 in the ad 505, which identify regions of the ad 505 having content not to be obscured. In FIG. 5, a protected region 525A including the brand logo 515 and a protected region 525B including a portion of the image of the person 507 are identified to prevent the brand logo 515 and the portion of the image of the person 507 from being obscured.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Ying.  One would have been motivated to do so, in order to One would have been motivated to do so, in order to make sure that important information is still provided, even when portions of an advertisement are obscured.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Goel  evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Ying is merely relied upon to illustrate the functionality of advertisement portions that have to remain visible in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as advertisement portions that have to remain visible are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Goel , as well as Ying would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination . 


Claims 29, 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Fei et al (US 2018/0114175).
Regarding Claim 29 – Blow discloses:  A method comprising: 
… plurality of types of obscuration … {see at least fig2-fig4, [0055]-[0058] scroll obscuration; fig35, [0096], [0101] scroll obscuration; fig5-fig7, [0004] concealed content (reads on overlay obscuration; fig3, [0096] overlay size, concealed content (reads on overlay obscuration)} 
causing, by a computing device, display of a plurality of content items on a display device; {see at least fig8-fig10, rc210, [0060]-[0063] plurality of content items}   
determining that a content item, of the plurality of content items, has been at least partially obscured; and {see at least fig25, rc2520-rc2526, [0082] determining the obscured area; rc2510, grip event size (reads on threshold)}  
based on a determination that the content item has been at least partially obscured for at least a threshold amount of time, {see at least fig25, rc2520-rc2526, [0082] determining the obscured area; rc2510, grip event size (reads on threshold)}   
based on a type of obscuration associated with the content item being at least partially obscured, and {see at least fig2-fig4, [0055]-[0058] scroll obscuration; fig35, [0096], [0101] scroll obscuration; fig5-fig7, [0004] concealed content (reads on overlay obscuration; fig3, [0096] overlay size, concealed content (reads on overlay obscuration)}  
based on the information, {see at least fig2-fig4, [0055]-[0058] scroll obscuration; fig35, [0096], [0101] scroll obscuration; fig5-fig7, [0004] concealed content (reads on overlay obscuration; fig3, [0096] overlay size, concealed content (reads on overlay obscuration)}    

Blow does not disclose, however, Fei discloses: 
storing information indicating a …, and for each type of obscuration, a corresponding reaction for addressing the obscuration; {see at least [0043], [0051], [claim10] list with errors and remedies}  


In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow to include the elements of Fei. One would have been motivated to do so, in order to make the content visible.  Furthermore, the Supreme Court has supported that combining known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, to obtain predictable results, is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143(F)).  In the instant case, Blow evidently discloses partially obscured content items.  Fei is merely relied upon to illustrate the functionality of performing a reaction based on the type of obscuration in the same or similar context.  As best understood by Examiner, since both partially obscured content items, as well as performing a reaction based on the type of obscuration are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, as well as Fei would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow / Fei. 

Regarding Claim 34 – Blow, Fei discloses the limitations of Claim 29. Blow further discloses: wherein the information indicates:
… a scrolling obscuration type … an overlaying obscuration type … {see at least fig2-fig4, [0055]-[0058] scroll obscuration; fig35, [0096], [0101] scroll obscuration; fig5-fig7, [0004] concealed content (reads on overlay obscuration; fig3, [0096] overlay size, concealed content (reads on overlay obscuration)} 

Fei further discloses: 


In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Fei to include additional elements of Fei. One would have been motivated to do so, in order to make the obscured advertisement visible.  In the instant case, Blow, Fei evidently discloses determining that an advertisement is obscured and performing a reaction.  Fei is merely relied upon to illustrate the additional functionality of reaction types to advertisement obscuration in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Fei et al (US 2018/0114175), in further view of of Goel et al (US 2011/0035274).
Regarding Claim 30 – Blow, Fei discloses the limitations of Claim 29. Blow, Fei does not disclose, however, Goel discloses: 
wherein the performing a reaction is further based on a comparison of an amount of the content item that has been obscured to a predetermined threshold. {see at least [0051]-[0052]; [0060]-[0061] first location, second location; fig7A, fig7B, [0099]-[0101] different locations (reads on repositioning); [0021]-[0022] display threshold, percentage of advertisement display in the viewport; [0064]-[0065] less than 50% of the advertisement has been displayed (reads on advertisement being obscured to a predetermined threshold)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Fei to include the elements of Goel.  One would have been motivated to do so, in order to provide a trigger for performing the right reaction.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Fei evidently discloses determining that an advertisement is obscured 

Regarding Claim 31 – Blow, Fei discloses the limitations of Claim 29. Fei further discloses: 
wherein the information indicates different reactions by different types of overlaying objects, {see at least [0043], [0051], [claim10] list with errors and remedies; fig3, rc115, rc120, [0037]-[0038] error has been resolved (reads on performing a reaction for addressing the obscuration)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Fei to include additional elements of Fei. One would have been motivated to do so, in order to provide the process with the right information for making the content visible.  In the instant case, Blow, Fei evidently discloses determining that an advertisement is obscured and performing a reaction.  Fei is merely relied upon to illustrate the additional functionality of different types of reactions to different types of obscuration in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Blow, Fei does not disclose, however, Goel discloses:  
	wherein the performing a reaction is further based on an identification of an overlaying object that has at least partially obscured the content item. {see at least [0051]-[0052]; [0060]-[0061] first location, second location; fig7A, fig7B, [0099]-[0101] different locations (reads on 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Fei to include the elements of Goel.  One would have been motivated to do so, in order to provide a trigger for performing the right reaction.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Fei evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the functionality of identifying an overlay object that obscures content item in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as identifying an overlay object that obscures content item are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Fei, as well as Goel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow, Fei / Goel. 

Regarding Claim 32 – Blow, Fei discloses the limitations of Claim 29. Blow, Fei does not disclose, however, Goel discloses:   
	wherein the performing a reaction is further based on a determination of whether the content item has earned impression credit. {see at least [0051]-[0052]; [0060]-[0061] first location, second location; fig7A, fig7B, [0099]-[0101] different locations (reads on repositioning); fig4A-fig4C, [0070]-[0074] advertiser is charged (reads on impression credit) only if thresholds are satisfied; [0051]-[0052]; [0060]-[0061] first location, second location}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Fei to include the elements of Goel.  One would have been motivated to do so, in order to provide triggers for performing reactions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Fei evidently discloses determining that an advertisement is obscured and repositioning or resizing it.  Goel is merely relied upon to illustrate the functionality of performing a reaction if impression credit has been earned in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and repositioning or resizing it, as well as performing a reaction if impression credit has been earned are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Blow, Fei, as well as Goel would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Blow, Fei / Goel.


Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Goel et al (US 2011/0035274), in further view of Pottjegort (US 2013/0185164).
Regarding Claim 35 – Blow, Goel  discloses the limitations of Claim 1. Blow, Goel  does not disclose, however, Pottjegort discloses:  
	sending an obscuration report indicating a manner in which the first content item was obscured, wherein the obscuration report comprises one or more of: information indicating an obscured area of the first content item; information indicating a time that the first content item was obscured; information indicating that the first content item was obscured due to a visual object or window being overlaid on top of the first content item; or information indicating that the first content item was obscured due to a scrolling command. {see at least [0058], [0065], [0073]} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Goel  to include the elements of Pottjegort.  One would have been motivated to do so, in order to in order to log the obscuration reasons for further actions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 . 


Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blow et al (US 2012/0032979), in view of Fei et al (US 2018/0114175), in further view of Park et al (US 8,195,252).
Regarding Claim 40 – Blow, Fei discloses the limitations of Claim 29. Blow, Fei does not disclose, however Park discloses: 
	wherein the information indicates different reactions for different scrolling directions, wherein the performing a reaction is further based on an identification that indicates a scrolling direction. {see at least [claim1] moving cursor (reads on image) in directions different from the direction of the scroll}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Blow, Fei to include the elements of Park.  One would have been motivated to do so, in order to make the obscured advertisement visible.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Blow, Fei evidently discloses determining that an advertisement is obscured and performing a reaction.  Park is merely relied upon to illustrate the functionality of reaction types to advertisement obscuration in the same or similar context.  As best understood by Examiner, since both determining that an advertisement is obscured and performing a reaction, 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant submits that the current claims are eligible at least for similar reasons as used in "Example 23" provided in the USPTO guidance on subject matter eligibility.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.   

Applicant submits “Therefore, similar to example 23, independent claim 1 is directed to a problem that is necessarily rooted in computer technology ….” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. “Being rooted in computer technology” is a necessary, but not sufficient condition for an application not to be a judicial exception. (see 2019 PEG and 2019 revised PEG).   

McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “Applicant has amended the claims to replace "advertisements" with "content item," but the claim's eligibility should not depend on this change – the claims were eligible before and after this amendment.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Based on the application specification, “content item” is a 

Applicant submits “According to the October 2019 Update, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. See the response here above.   

Applicant submits “the Office alleges that when considered individually, these additional claim elements represent "insignificant extra-solution activity." However, the October 2019 Update dictates that claim features must be taken in combination, and can't be stripped away to make a point.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Based on the 2019 PEG, the claim elements have to be considered both individually and in combination, as a whole. This is exactly the approach taken for the eligibility analysis in the instant Office Action:    
Step 2A Prong One analysis the claim elements first individually (“The claim recites …) and then as a whole, as a combination (“When the independent claims are considered as a whole, as a combination, the claim elements …”)
Therefore, the eligibility analysis in the instant Office action is in conformity with the 2019 PEG and 2019 Revised PEG. 

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).

Applicant’s arguments in regard to claim 29 are not persuasive. The rejection for this claim is maintained.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622